—In an action to impose a constructive trust, the plaintiff appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated April 22, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“The essential elements needed for the imposition of a constructive trust are (1) a confidential or fiduciary relationship, (2) a promise, (3) a transfer in reliance thereon, and (4) unjust enrichment (see, Simonds v Simonds, 45 NY2d 233; Sharp v Kosmalski, 40 NY2d 119; Weiss v Weiss, 186 AD2d 247)” (Ostreicher v Ostreicher, 238 AD2d 392, 393). In this case, the defendant made out a prima facie case for summary judgment. In opposition, the plaintiffs bare, conclusory, and unsubstantiated allegations were insufficient to raise an issue of fact as to the elements required for the imposition of a constructive trust (see, Gadman v Catalfo, 251 AD2d 370; Ostreicher v Ostreicher, supra). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.